Citation Nr: 1701233	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of right wrist fracture

2.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder. 

3.  Entitlement to an effective date earlier than September 19, 2011, for a grant of service connection for bipolar disorder. 

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 2001.

This matter comes before the Board of Veterans' Appeals Board) on appeal from February 2012 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal was remanded in June 2015 for further development.  The Veteran's claim of entitlement to a TDIU is a component of the claims for increased ratings in light of the Veteran's report that he was unable to work and thus the Board has jurisdiction of this issue.  See Rice v Shinseki, 22 Vet App 447 453 54 (2009).  Accordingly, a remand to order the RO to issue the Veteran a Statement of the Case is not necessary.

The Veteran's right wrist, bipolar disorder and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for bipolar disorder until September 19, 2011.


CONCLUSION OF LAW

Entitlement to an effective date prior to September 19, 2011, for the grant of service connection for right elbow disability, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's right elbow disability claim arises from his disagreement with the effective date following the grant of service connection.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for bipolar disorder was received on September 19, 2011, and indeed, the veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for bipolar disorder was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the veteran did not file a formal or informal application for service connection prior to September 19, 2011, VA is precluded, as a matter of law, from granting an earlier effective date for service connection.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

Entitlement to an effective date prior to September 19, 2011, for service connection for bipolar disorder is denied.


REMAND

As to the Veteran's right wrist disability claim, the examinations are not adequate for rating purposes because the Court has recently held that an adequate VA examination must contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

With respect to the Veteran's claim for a higher initial evaluation for bipolar disorder, the Board notes that the Veteran was last examined by VA in April 2014.  Since that time the Veteran submitted a medical report from his private physician dated in November 2014 indicating symptoms worse than those noted in the VA examination.  The Board also notes that it has been over two and a half years since his last examination.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Finally, because the adjudication of the Veteran's right wrist and psychiatric disability claims will impact the adjudication of the Veteran's TDIU, this issue is inextricably intertwined with the adjudication of those claims and an appellate determination at this time would be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran a VA Form 21-8940 and request that he complete and return the form in a timely manner.  

2.  Associate any outstanding treatment records with the claims file.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right wrist disability.  All orthopedic and neurological impairment must be identified. 

Full range of motion testing must be performed where possible.  The right wrist should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Schedule the Veteran for a VA psychiatric examination.  All manifestations of the disability, both socially and occupationally, should be set forth.  

In this regard, the examiner is asked to comment on the findings of the Veteran's physician dated in November 2014.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


